Title: To James Madison from William Pinkney, 23 February 1808
From: Pinkney, William
To: Madison, James



Sir,
London February 23d: 1808.

Mr. Canning had just sent me a note, of which a copy is enclosed, relative to an intended alteration, upon the subject of cotton, in their bill for carrying into execution the late Orders in Council.  You will perceive that he lays some stress upon the accidental observations, which (as already explained to you in my letter of the 26th: of last month) were drawn from me, some time since, upon the singularly offensive project of imposing a transit duty upon our cotton.  I mentioned to you, in my letter of the 2d: instant, that he appeared to have misapprehended the tendency of those observations, and that in a subsequent conversation he shewed a disposition to remove this obnoxious feature from their plan, for the purpose of substituting an absolute interdict of the export of that article, under an idea that we should then cease to object to it; but that I thought it my duty to decline to give him any encouragement to do so; although I agreed, as he seemed to wish it; to mention his disposition to you.  A few days ago he sent for me again, and renewed his proposal of an immediate change with respect to cotton, from a prohibitory duty to direct prohibition.  My answer was the same in substance as it had been before.  He then suggested the alternative arrangement which you will see stated in his note; but, adhering to the determination I had formed, upon the first appearance of the Orders in Council, to make no compromise (without precise directions from my government) with the system which they announce, by becoming a party to it’s details, I received this proposal as I had done the other.
The British government, however, had resolved to adopt this last mentioned plan, whether it received my concurrence or not, upon a presumption that it would be more acceptable to us, and perhaps too under the idea that it was more defensible than their original scheme; and the purpose of Mr. Canning’s note is merely to signify to me, in a manner as friendly and respectful as possible to the United States, their intention to propose it to Parliament.  One object of all this is certainly to conciliate us; altho’ it may be another to free their system, as far as they can, from the disadvantage of one of the formidable reproaches which their opponents cast upon it.  But the wise and magnanimous course would be at once to tread back their steps upon the whole of this illjudged measure, instead of relying upon small and unsubstantial modifications, which neither produce an effect upon it’s character and principle, nor mitigate the severity of it’s practical consequences.  I might, if I thought it adviseable, take the occasion, which Mr. Canning’s note undoubtedly furnishes, to press upon him once more the policy as well as the justice of such a course; but I believe it, under all circumstances, to be more prudent to wait for your instructions, which must I think be very soon received.
I have already had the honor to send you two copies of the resolutions, moved in the House of Commons by the Chancellor of the Exchequer, as tables of export duties, to which their bill should refer.  I have enclosed in another letter, with which this will be accompanied, a copy of the bill itself, which will, however, undergo several alterations.  These will be found to be explained (as far as I am acquainted with them) in the letter above mentioned.  I have the Honor to be, with perfect esteem and consideration, Sir, Your Most Obedient Humble Servant

Wm: Pinkney

